Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,283,501 (the ‘501 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Information Disclosure Statement (IDS)
The IDS filed on 12/14/2021 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art.   

Status of the Claims
	The following is the current status of the claims: 
Claims 1-29 are pending.  Claims 1-16 are original, and claims 17-29 are new, among those, claims 1, 6,18, 23, and 28 are independent.
                            
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1/. Claims 9, 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 9, 16, “the trench lining” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2/. Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Background of the invention in view of Kume et al. (US 2015/0060942).
With respect to claims 1, 3, 4, 6, 8, 10-20, 22-25, 27- 29:
Background of the invention, Figs. 1-4 and related text on col. 1-3 discloses substantially the claimed nitride semiconductor device structure and method of fabricating the device structure thereof including a silicon substrate having formed thereon a GaN epi-layer stack for a plurality of GaN die, the plurality of GaN die being arranged as an array with dicing streets therebetween; each GaN die comprising: an area of the GaN epi-layer stack, the GaN epi-layer stack comprising a GaN/AlGaN hetero-layer structure defining a two dimensional electron gas (2DEG) active layer for a lateral GaN transistor; source, drain and gate electrodes of the lateral GaN transistor being provided on a front-side of the GaN epi-layer stack over an active area of the GaN die, an inactive area of the GaN epi-layer stack surrounding the active area of each GaN die, and an overlying structure, comprising metallization and dielectric layers, defining respective source, drain and gate connections and contact areas and defining a seal ring formed on the inactive area of the GaN die, the seal ring surrounding the active area of the GaN die (Figs. 3, 4); dicing the wafer along the dicing streets to singulate the plurality of GaN die using one of any the conventional dicing methods.
Background of the invention fails to teach a trench structure formed around a periphery of each GaN die in the inactive area, the trench structure comprising a trench etched through layers of the overlying interconnect structure, through the GaN epi-layer stack, and into a surface region of the silicon substrate to a depth below an interface between the silicon substrate and the GaN epi-layer stack; the trench structure further 
 Kume, Figs. 1-15 and related text teaches the formation of a trench structure TRC etched through the integrated circuit layers SL (Fig. 12 and related text in para [0083]-[0089] discloses HEMT structure) into a surface region of the silicon substrate SUB to a depth below an interface between the substrate SUB and the integrated circuit layers SL formed above (Fig. 4A, para [0050]).  The trench structure TRC is formed around the periphery of each integrated circuit Q, between the exterior edges the integrated circuit region and dicing street DL (Fig.1A). The trench structure TRC further comprising a trench cladding of at least one layer of dielectric IF conformally extending over inner sidewalls of the trench and sealing exposed surfaces of dielectric layers of the overlying structure, layer of GaN epi-layer stack SL, and the interface of the GaN epi-layer stack and the silicon substrate SUB; a metal trench layer MF, and overlying passivation layer TIF or ILD1 (para [0062]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed a trench structure with a trench cladding on the sidewalls as taught by Kume in the conventional process of fabricating and dicing a GaN device structure discloses in the Background of the invention in order to relieve stress, prevent crack or delaminate between the group III nitride semiconductor and the silicon substrate (para [0005]), and propagation of cracks into active region from dicing. 

3/. Claims 2, 5, 7, 9, 21, 26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Background of the invention in view of Kume et al. as applied to claims 1, 3, 4, 6, 8, 10-20, 22-25, 27, 28, 29 above, and further in view of Wang et al. (cited US 8,354,734).

With respect to claims 2, 5, 7, 9, 21, 26, 29:
The combination teaching of Background of the invention in view of Kume fails to teach the formation of trench between the seal ring and the dicing street; however, Wang, col. 7, lines 16-20 discloses the trench structure 115 could be formed either close to the scribe line 144, or located within the scribe line region 108, and Fig. 6a shows a seal ring 130 formed over the inactive region 105 surrounding the transistor region 104.  The trench structure is formed in region 106 between the seal ring 103 and the dicing street in region 108, spaced from the diced edges of the GaN die.
Wang, col. 7, lines 25-27 discloses the trench cladding 132 could be grounded to reduce noise and/or protect against damage from electrostatic discharge (EDS). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the trench either close to or within the scribe line as suggested by Wang in the conventional process of forming a semiconductor structure disclosed in the Background of the invention in view of Kume in order to protect the device from dicing damage, and to ground the source and/or seal ring to substrate in order to reduce noise and/or protect against damage from electrostatic discharge (EDS).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato discloses related GaN on silicon substrate, and passivation film on sidewall of the die.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number 571-272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Minh Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991